Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received August 22, 2022 are acknowledged.

Claims 6-8, 11-15, and 17 have been canceled.
Claims 10, 20, and 21 have been amended.
Claims 1-5, 9, 10, 16, and 18-21 are pending in the instant application.
Claim 21 stands withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed October 7, 2021.


Claims 1-5, 9, 10, 16, and 18-20 are under examination in this office action.


   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 10, 16, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s claim amendments received August 22, 2022 which adequately address the issues raised in the prior office action.


Claims 1-5, 9, 10, 16, and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 7, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 1-5, 9, 10, 16, and 18-21 are allowable.
Applicant has claimed single domain VHH antibodies that contain CDRs defined by SEQ ID number in independent claim 1 and these sequences are from the lead clone VHH named Nano-26 (full length sequence SEQ ID NO:11, see claim 18).  As per working examples 14 and  15 as well as Figure 5, this VHH binds an epitope which is at the interface of a dimer of two capsid polypeptides as determined via x-ray crystallography.  Thus, while it is clear that Nano-26 binds an epitope spread out over two separate capsid polypeptide chains wherein contacts are more prevalent on one chain relative to the other, all such contacts reasonably are part of the “same” epitope although applicant has chosen to refer to this discontinuous (i.e. non-linear) epitope as being “first” and “second” epitopes as recited in claims 1-5.  It should also be appreciated that the epitope bound by an antibody, such as the VHH named Nano-26, is an inherent property that exists due to the structure of the CDRs sequences present in the antibody, and that mapping the epitope bound by an antibody does not in any way alter the structure, i.e. the primary amino acid sequence, of the claimed antibody as it exists in the absence of knowledge of where the antibody binds.  Dependent claims add in a second VHH to the claimed products, and as evidenced by Kormyslova et al. (of record on the 892 mailed 10/7/2021) Nano-85 and its complete amino acid sequence were known in the prior art as well as being disclosed in the instant specification (see most particularly Figure 1 of Kormyslova et al. as well as instant examples 14-17 and WO 2016/059113).  In view of all of the above and the routine nature of recombinant antibody production in the art at the time of the invention, artisans would reasonable be able to make and use the full scope of that which has been claimed by applicant.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644